            IN THE UNITED STATES DISTRICT COURT
        FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                     ASHEVILLE DIVISION
                      1:19 CV 344 MR WCM

DAVID L. SETTLEMYER and         )
JANE SETTLEMYER                 )
                                )
           Plaintiffs,          )
v.                              )                            ORDER
                                )
BORG-WARNER MORSE TEC, LLC; )
BWDAC, INC.; CARLISLE           )
INDUSTRIAL BRAKE & FRICTION )
INC.; CATERPILLAR, INC.; CBS    )
CORPORATION; CERTAIN TEED       )
CORPORATION; CONSOLIDATED       )
TRUCK PARTS, INC.; CRA          )
TRAILERS INC.; CUMMINS, INC.;   )
DAIMLER TRUCKS NORTH            )
AMERICA LLC; DANA               )
COMPANIES, LLC; EATON           )
CORPORATION; FEDERAL-MOGUL )
ASBESTOS PERSONAL INJURY        )
TRUST; FORD MOTOR COMPANY; )
HEAVY DUTY PARTS, INC.;         )
GENUINE PARTS COMPANY;          )
KELSEY-HAYES COMPANY; MACK )
TRUCKS, INC.; NAVISTAR, INC.;   )
PACCAR, INC.; PNEUMO ABEX, LLC )
                                )
           Defendants.          )
_______________________________

      This matter is before the Court on the Motion for Admission Pro Hac

Vice and Affidavit (Doc. 144) filed by Eric G. Sauls. The Motion indicates that

Mr. Sauls, a member in good standing of the Bar of this Court, is local counsel

for Carlisle Industrial Brake & Friction, Inc. and that he seeks the admission



    Case 1:19-cv-00344-MR-WCM Document 146 Filed 02/05/21 Page 1 of 2
of Stephen M. Capriotti, Jr., who the Motion represents as being a member in

good standing of the Bars of the States of Pennsylvania and New Jersey. It

further appears that the requisite admission fee has been paid.

      Accordingly, the Court GRANTS the Motion (Doc. 144) and ADMITS

Stephen M. Capriotti, Jr. to practice pro hac vice before the Court in this

matter while associated with local counsel.


                                Signed: February 5, 2021




    Case 1:19-cv-00344-MR-WCM Document 146 Filed 02/05/21 Page 2 of 2
